DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.

Reasons for Allowance
Claims 1-8, 10-27, 29-48 and 50-54 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses a wireless device initiating a receive-only mode when detecting no synchronization or synchronization values less than a threshold. During the receive-only mode, the wireless device does not transmit any Vehicle-to-everything (V2X) transmission. Instead, the wireless device receives incoming V2X transmissions associated with V2X communications including packet timing information carried by either Physical Sidelink Shared Channel (PSSCH) or  Physical Sidelink Control Channel (PSCCH) from another UE that is synchronized with a synchronization signal.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method of wireless communication, comprising: 
detecting a loss of a synchronization signal associated with vehicle-to-everything (V2X) communications, 
wherein the loss is detected when a timing uncertainty value or error value is greater than a threshold value; 
initiating a receive-only period in response to detecting the loss of the synchronization signal, 
wherein the receive-only period comprises a period for receiving one or more V2X transmissions associated with the V2X communications and for abstaining from transmitting another V2X transmission; 
receiving the one or more V2X transmissions including packet timing information from at least one user equipment (UE) synchronized with the synchronization signal during the receive-only period, 
wherein receiving the one or more V2X transmissions comprises receiving a physical sidelink shared channel (PSSCH) or a physical sidelink control channel (PSCCH) transmission comprising the packet timing information; and 
performing a timing adjustment based on the packet timing information.

Regarding claims 20, 39 and 48, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-8, 10-19, 21-27, 29-38, 40-47 and 50-54, these claims depend from one of claims 1, 20, 39 and 48 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/HARRY H KIM/           Primary Examiner, Art Unit 2411